Citation Nr: 0212834	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had a period of active duty for training with the 
Army National Guard from July 1976 to October 1976.  He had 
active military service from November 1980 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in October 
1997 and May 2002.


FINDINGS OF FACT

1.  Hypertension did not begin in service, and is not 
otherwise attributable to service; hypertension was not 
manifested within one year of separation from service.

2.  Service connection is in effect for dysthymia, evaluated 
as 50 percent disabling; lumbosacral strain, evaluated as 20 
percent disabling; a right knee injury, evaluated as 10 
percent disabling; a right hand and finger injury, evaluated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; bronchitis, evaluated as 10 percent disabling; a 
right hand scar, evaluated as 10 percent disabling; 
headaches, evaluated as 10 percent disabling; sinusitis, 
evaluated as 0 percent disabling; and hearing loss, evaluated 
as 0 percent disabling.  The veteran's combined disability 
rating is 80 percent.

3.  The veteran did not graduate from high school.  He last 
worked as an assistant to a surveyor in 1994.  

4.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.  



CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service; nor may hypertension be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2.  The criteria for an award of TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 4.16 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  When certain disease, 
such as hypertension, is shown in service, or to a 
compensable degree within a year of the claimant's separation 
from service, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2001).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.  

The Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7101, 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101, note 1) (2001).

In the veteran's case, service medical records indicate that 
a September 1976 examination for National Guard duty revealed 
that the veteran's blood pressure was 110/80.  The veteran 
indicated that he had never had high blood pressure.  The 
veteran had several elevated blood pressure readings while on 
active duty:  the veteran's blood pressure was 132/86 in 
February 1982, 122/94 in September 1982, 140/98 in November 
1983, 140/96 in February 1984, 110/94 in April 1985, 130/100 
in September 1985, 130/92 in October 1985, and 130/90 and 
136/92 in March 1986.    

In April 1990, the veteran indicated that he had never had a 
history of high blood pressure.  His blood pressure was 
114/72 upon examination.  Later that same month, his blood 
pressure was 132/96.  He was diagnosed with an asymmetric 
septal hypertrophy of the heart. 

Post-service private medical records indicate that the 
veteran's blood pressure was 166/97 in October 1990. A 
December 1990 National Guard enlistment examination indicates 
that the veteran's blood pressure was 140/84.  A February 
1991 VA examination report indicates that the veteran's blood 
pressure was 130/88.  Private medical records indicate that 
the veteran's blood pressure was 147/94 in May 1991.

VA treatment notes and private medical records dated from May 
1993 to December 1995 show that elevated blood pressure 
readings were recorded several times.  In at an October 1997 
VA examination, the veteran's blood pressure was 176/106.  He 
was diagnosed with elevated blood pressure.

VA treatment records indicate that the veteran's blood 
pressure was 142/91 and 150/100 in February 1998, 136/97 and 
142/91 in March 1998, and 137/91 in April 1998.  He was 
diagnosed with essential hypertension.  

VA treatment records indicate several elevated blood pressure 
readings from January 1999 to December 1999.

The Board finds that the preponderance of the evidence is 
against the claim of service connection for hypertension.  
Although the veteran had several elevated blood pressure 
readings while in service, service medical records are devoid 
of complaints, diagnoses, and/or treatment for hypertension.  
The post-service medical records further reflect that the 
veteran was not definitively diagnosed with hypertension 
until 1998-more than eight years after separation from 
service.  Moreover, none of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between the post-service diagnosis of hypertension and the 
veteran's military service, including the periodically shown 
high blood pressure readings during service.  While the 
veteran is competent to provide information as to the visible 
symptoms he experienced during and after service, he has not 
been shown to be competent to provide the medical opinion 
evidence necessary to establish a link between his current 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  As such, the veteran's claim of entitlement to 
service connection for hypertension is denied.

TDIU

Regarding the issue of entitlement to TDIU, the Board notes 
that such a rating may be assigned where the schedular rating 
is less than total and the disabled person is-in the 
judgment of the rating agency-unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  This is so, provided that, if there is only 
one such disability, it is rated at 60 percent or more; if 
there are two or more disabilities, at least one of those 
must be rated at 40 percent or more and combined amount to a 
rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. § 4.16.

The record discloses that service connection is in effect for 
dysthymia, evaluated as 50 percent disabling; lumbosacral 
strain, evaluated as 20 percent disabling; a right knee 
injury, evaluated as 10 percent disabling; a right hand and 
finger injury, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; bronchitis, evaluated as 
10 percent disabling; a right hand scar, evaluated as 10 
percent disabling; headaches, evaluated as 10 percent 
disabling; sinusitis, evaluated as 0 percent disabling; and 
hearing loss, evaluated as 0 percent disabling.  The combined 
disability rating is 80 percent.  Therefore, the veteran's 
disability evaluations meet the criteria of § 4.16(a), in 
that the combined disability rating is in excess of 70 
percent, and one of the veteran's service connection 
disabilities, dysthymia, is rated as more than 40 percent 
disabling.  To assign a total rating under § 4.16(a), 
however, there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.

In the veteran's case, in a February 1991 VA examination, the 
veteran indicated that his legs and his right hand bothered 
him a lot when he was working. 

The veteran testified at a hearing in August 1991.  He 
indicated that his tinnitus bothered him at work.  He also 
indicted that he quit his work as a carpenter due to his 
right hand injury.  

The veteran was afforded a VA examination in September 1991.  
The veteran reported that he had not worked much since his 
discharge from military service.  He could not work as a 
roofer because of his physical problems.  He thought he had 
completed a tenth grade education.  He was diagnosed with 
dysthymia, and anxiety with depression.  His prognosis was 
guarded as he had yet to find a job.  The examiner noted that 
it was interesting that he could function in the Army for 14 
years, but could not do anything after discharge.  The 
examiner noted that the veteran probably had some adjustment 
problems to civilian life.  

The veteran was afforded a VA examination in June 1993.  The 
examiner indicated that the veteran's psychological problems 
were likely exacerbated by what appeared to be inadequate 
comprehension, understanding, and command of the English 
language.  

The veteran was afforded a VA examination in February 1994.  
A social and industrial survey was performed in connection 
with the examination.  The veteran indicated that he had 
worked as a roofer for approximately three months.  He stated 
that he had to quit because of his back pain and hand 
swelling.  He worked as an assistant to a road surveyor for 
nine months.  He stated that he quit because of pain in his 
knees and back, and because he had severe headaches.  
However, he was again working 40 hours per week for the 
surveyor at the time of the examination.  The VA social 
worker found that the veteran was severely incapacitated 
industrially.  The social worker indicated that this was 
based on the veteran's statements regarding chronic pain and 
other symptoms which were becoming more severe.  The social 
worker indicated that although the veteran was working at the 
time of the examination, it was doubtful that he would be 
able to maintain that employment, and noted that the veteran 
was moderately incapacitated socially.  After an examination 
by a VA physician, the veteran was diagnosed with dysthymia 
with depression and anxiety.  The examiner also noted that 
the veteran had severe psychosocial stressors, including job 
uncertainty and the loss of a consistent job.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.  

A March 1994 VA treatment note indicates that the veteran was 
out of work and was unable to work due to his disabilities.  
An April 1994 VA treatment note indicates that the veteran 
suffered from chronic pain and was unable to work.  
A May 1994 VA social work treatment record indicates that the 
veteran continued to not be able to work due to pain.  

A private examination was performed in September 1994.  The 
veteran reported that he completed twelve years of education, 
and indicated that the longest job he held was for the 12 
years he was in the Army.  He was diagnosed with major 
depressive episode, recurrent, and considerable anxiety.  The 
examiner indicted that, with regard to the veteran's ability 
to work, it seemed unlikely that he would 

maintain adequate relationships with coworkers, supervisors, 
or the public, if they were required as part of his 
occupation.  The examiner noted that the veteran would be 
slow in understanding and performing simple tasks and take 
more than an average amount of time to complete a task.  The 
examiner indicated that it was doubtful whether the veteran 
could sustain concentration over an eight hour day, even in 
routine activity.  Similarly, the veteran would be unlikely 
to maintain normal standards of quantity of output, quality, 
and regular attendance.  

In a September 1996 Social Security Administration (SSA) 
disability decision, the Administrative Law Judge (ALJ) noted 
that the veteran complained of multiple aches and pains, and 
fatigue.  He indicated to the ALJ that he had had no 
vocational training, and completed the eighth grade in Puerto 
Rican schools.  His past work experience included work as an 
artillery man and as a survey helper.  The veteran could not 
read English well, and could not read a newspaper.  He could 
stand for no more than 30 minutes and could walk no more than 
three blocks.  His hearing was decreasing, and he had 
problems thinking.  He also had depression.  The ALJ 
indicated that one or more of the veteran's disorders imposed 
some limitation on his ability to function in the workplace, 
and he was impaired as a result of them.  The ALJ determined 
that the veteran had been unable to sustain competitive 
employment since February 1994 due to an increase in the 
severity of his mental dysfunction.  SSA records indicate 
that the veteran was found to be disabled due to depression 
and emphysema in an October 1996 disability determination.

The veteran was afforded a VA examination in May 1997.  The 
examiner diagnosed the veteran with depression, dysthymic 
disorder, adjustment reaction, language/communication 
deficiency, arthritis, back strain, tinnitus, chronic 
bronchitis, and an education deficiency.  A GAF score of 31-
40 was assigned.  The examiner noted that the veteran had 
difficulties adjusting to military life due mostly to 
language barriers, poor education, and lack of communication 
skills.  The examiner noted that he veteran could not work 
due to arthritis pain.  

An April 1998 statement from the veteran's former employer 
indicates that the veteran quit his job as a survey helper in 
February 1994 because of his health problems.  

Upon review of the evidence, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  Although one VA examiner 
indicated that the veteran was unable to work due to his non-
service connected arthritis, the evidence of record also 
tends to show that the veteran is unemployable due to his 
service-connected disabilities.  The February 1994 VA 
examiner indicated that the veteran was severely 
incapacitated industrially due to his service-connected 
disabilities, including knee and back pain.  In addition, the 
veteran's GAF scores, which ranged from 31 to 45 indicate 
that the veteran is unable to work, or at the very least, 
unable to keep a job due to service-connected psychiatric 
disability.  American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM IV).  In addition, the SSA ALJ determined that 
the veteran was unable to sustain competitive employment due 
in large measure to the severity of his service-connected 
mental dysfunction.  Additionally, VA treatment records 
indicate that the veteran is unable to work due to a 
combination of his service-connected disabilities.  
Accordingly, the Board finds that the criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities have been met, and TDIU is 
warranted under 38 C.F.R. § 4.16.  

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 


The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's applications are 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 

within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of October 1997, August 1999, 
and May 2002, the statements of the case issued in December 
1999 and April 2000, and supplemental statement of the case 
issued in June 2002, which informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claims, the type of evidence needed to prove his claims, and 
of which evidence, if any, would be obtained by the veteran, 
and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The Board finds that VA has 
obtained all records from sources identified by the veteran, 
including his post-service VA treatment records and his SSA 
records.  Moreover, the veteran was afforded VA examinations 
in February 1991, September 1991, June 1993, February 1994, 
May 1997, and October 1997.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of 

service connection for hypertension, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran has been 
diagnosed with hypertension, but it was not diagnosed during 
service or for many years thereafter.  He had some high blood 
pressure readings noted in service, but there is no 
indication, except by way of unsupported allegation, that the 
currently diagnosed hypertension may be associated with the 
in-service readings.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 



ORDER

Service connection for hypertension is denied.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

